Citation Nr: 0512997	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  97-04 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for a right hand disability.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active military duty from February 1962 
to July 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

After the claim was reviewed, the Board notified the veteran 
that it was deferring issuing a decision on the merits of the 
claim and instead it would be undertaking additional 
development of those issues pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002).  The Board notified the veteran that 
once the development had been completed, the veteran would be 
informed of the development, and the Board would issue a 
decision.

Development on the issues did occur.  However, in May 2003, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) issued Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003).  
In that case, the Federal Circuit Court invalidated portions 
of the Board's development regulation package.  The Federal 
Circuit Court further stated that the Board was not allowed 
to consider additional evidence [evidence developed by the 
Board] without remanding the case to the RO for initial 
consideration and without having a waiver by the appellant.  
Therefore, in accordance with the instructions given by the 
Federal Circuit Court, the claim was remanded to the RO in 
July 2003.  The purpose of the remand was to obtain 
additional medical information needed for adjudication of the 
veteran's claim.  The claim has since been returned to the 
Board for review.  

In October 2002, a hearing on appeal was held in New York, 
New York, before the undersigned, who is the Veterans Law 
Judge designated by the Chairman to conduct that hearing.  38 
U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing 
is of record.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  The veteran's right hand disability is manifested by 
pain, minimal degenerative changes, and no restrictions in 
the range of motion of the hand/fingers.  

3.  The veteran has establish service connection for only the 
residuals of a hand injury, which has been assigned a 10 
percent disability rating.  

4.  The veteran has a high school education and was last 
employed in 1993 as a New York City fireman.  He retired from 
the fire department after 26 years of service.  

5.  There is no competent medical evidence that the veteran's 
service-connected right hand disability precludes him from 
obtaining and retaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a right hand disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 
4.7, 4.10, Part 4, Diagnostic Codes 5399-5309 (2004).  

2.  The criteria for a TDIU due to the veteran's service-
connected disability have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) became law 
in November 2000.  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This law redefines the obligations of VA 
with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

With respect to the appellant's claim, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate the 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate the 
claim by means of the discussion in the rating decision on 
appeal, the statement of the case (SOC), the supplemental 
statements of the case (SSOCs), and the Board's Remand of 
July 2003.  Specifically, in those documents, the appellant 
has been told that he needed to submit evidence showing that 
his right hand disability was producing symptoms and 
manifestations more severe than contemplated by the 10 
percent disability rating.  Additionally, the veteran was 
informed that he must provide evidence indicating that his 
sole service-connected disability was so disabling that it 
prevented him from obtaining and maintaining gainful 
employment.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, in letters issued in June 2002 and again in March 
2004, which spelled out the requirements of the VCAA and what 
the VA would do to assist the veteran.  The VA also informed 
the appellant that it would request records and other 
evidence, but that it was the appellant's responsibility to 
ensure that the VA received the records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO asked the 
veteran if there were any medical records that would assist 
the VA in deciding his claim.  He informed the RO that he was 
receiving treatment from the VA.  The veteran provided the 
requisite information and those documents were obtained, and 
have been included in the veteran's claim folder.  The 
veteran was also given an opportunity to present testimonial 
evidence before the RO and the Board.  It seems clear that 
the VA has given the veteran every opportunity to express his 
opinions with respect to his claim and the VA has obtained 
all known documents and information that would substantiate 
the veteran's assertions.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects the veteran underwent numerous 
examinations of the hand over the course of this appeal.  
Moreover, the veteran has sat for other VA-sponsored 
examinations so that the VA would have an accurate 
description of the veteran's various ailments and 
disabilities, including their effect of the veteran's ability 
to work.  It seems clear to the Board that the VA has 
attempted to acquire a complete and detailed picture of the 
veteran's hand disability and how that disability affects the 
veteran's ability to obtain and maintain gainful employment.   

Therefore, it is the conclusion of the Board that the 
requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in this instance.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In letters to the veteran, along with the SOC, the SSOCs, and 
the other documents associated with the claims, the VA 
informed him of what information he needed to establish 
entitlement to the benefits he has requested.  The veteran 
was further told that he should send to the RO information 
describing additional evidence or the evidence itself.  The 
notice was provided before the RO's most recent transfer of 
the appellant's case to the Board, and the content of that 
notice and various duty to assist letters, along with the SOC 
and SSOCs, fully complied with the requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2004).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Therefore, to decide the 
issues addressed in this decision would not be prejudicial 
error to the claimant.  

In this case, although the VCAA notice letter provided to the 
appellant does not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In particular, the RO asked the veteran to tell VA 
about any additional information or evidence that the veteran 
wanted VA to try and get for him and to send VA the evidence 
that was needed as soon as possible.  By various 
informational letters, the SOC, the SSOCs, and their 
accompanying notice letters, VA satisfied the fourth element 
of the notice requirements.   

All that the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error) and Mayfield v. 
Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 
14, 2005).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  Here, 
the veteran is not prejudiced by the Board's consideration of 
his claim as VA has already met all notice and duty to assist 
obligations to the veteran under the VCAA.  

In essence, the veteran in this case has been notified as to 
the laws and regulations governing increased rating claims 
and claim for a total rating based on individual 
unemployability.  He has, by information letters, rating 
decisions, the SOC, the Board Remand, and the SSOCs, been 
advised of the evidence considered in connection with his 
appeal and what information VA and the veteran would provide.  
Thus, the Board finds that there has been no prejudice to the 
veteran that would warrant further notification or 
development.  As such, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

I.  Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court), has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2004).  With respect to the issue involving the hand that is 
now before the Board, the appeal does not stem from the 
veteran's disagreement with an evaluation assigned in 
connection with the original grant of service connection, and 
the potential for the assignment of separate, or "staged" 
ratings for separate periods of time, based on the facts 
found, are not for consideration.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

The veteran's sole service-connected disability is a 
disability of the right hand.  It has been rated by analogy 
pursuant to 38 C.F.R. Part 4, Diagnostic Code 5399 (2004).  
Unlisted conditions are rated by analogy to a listed 
condition with similarly affected functions, anatomical 
localization, and symptomatology.  38 C.F.R. § 4.20 (2004).  
In this instance, the veteran's disability has been rated by 
analogy to a muscle injury/wound to the hand.  

The criteria for determining how to classify a muscle injury 
are set forth in 38 C.F.R. § 4.56 (2004).  The criteria 
consist of the type of injury, the history and complaints, 
and the objective findings.  For VA purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c) (2004).  A through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  38 C.F.R. 
§ 4.56(b) (2004).

A slight disability of muscles involves a simple wound of the 
muscle without debridement or infection.  The resulting scar 
is minimal with no evidence of fascial defect, atrophy, or 
impaired tonus.  There is no impairment of function or 
metallic fragments retained in the muscle tissue.  Finally, 
for a slight disability of muscles, there will be no cardinal 
signs or symptoms of muscle disability.  38 C.F.R. 
§ 4.56(d)(1) (2004).

Moderate disability results from a through and through or 
deep penetrating wound without the explosive effect of high 
velocity missile and no residuals of debridement or prolonged 
infection.  Objective findings include relatively small or 
linear entrance and exit scars with signs of moderate deep 
fascial or muscle substance loss or impaired muscle tonus.  A 
moderate disability will also be classified as such when 
there is a loss of power or lowered threshold of fatigue when 
compared to the noninjured side.  38 C.F.R. § 4.56(d)(2) 
(2004).

A moderately severe disability of muscles involves a through- 
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular cicatrization.  There 
must be evidence of a hospitalization for a prolonged period 
in service for treatment of a wound of severe grade.  The 
record must contain consistent complaints of cardinal 
symptoms of muscle wounds.  Evidence of unemployability 
because of inability to keep up with work requirements, if 
present, must be considered.  The objective findings are 
entrance and, if present, exit scars that are relatively 
large and so situated as to indicate a track of a missile 
through important muscle groups.  There are indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side.  The 
tests of strength and endurance of the muscle groups involved 
(compared with the sound side) give positive evidence of 
marked or moderately severe loss.  38 C.F.R. § 4.56(d)(3) 
(2004).

Under 38 C.F.R. § 4.56(d)(4) (2004), a severe disability of 
muscles involves a through-and-through or deep penetrating 
wound due to a high-velocity missile, or a large or multiple 
low-velocity missiles, or the explosive effect of a high- 
velocity missile, or shattering bone fracture, with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  The history 
and complaints are similar to the criteria set forth for a 
moderately severe level, in an aggravated form.  The 
objective findings include extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile.  X-ray films 
may show minute multiple scattered foreign bodies indicating 
spread of intermuscular trauma and explosive effect of the 
missile.  Palpation shows moderate or extensive loss of deep 
fascia or of muscle substance.  Soft or flabby muscles are in 
the wounded area.  The muscles do not swell and harden 
normally in contraction.  Tests of strength or endurance 
compared with the sound side or of coordinated movements show 
positive evidence of severe impairment of function.

Additionally, under 38 C.F.R. § 4.55 (2004):

(a)  A muscle injury rating will not be 
combined with a peripheral nerve 
paralysis rating of the same body part, 
unless the injuries affect entirely 
different functions.

(b)  For rating purposes, the skeletal 
muscles of the body are divided into 23 
muscle groups in 5 anatomical regions:  6 
muscle groups for the shoulder girdle and 
arm (diagnostic codes 5301 through 5306); 
3 muscle groups for the forearm and hand 
(diagnostic codes 5307 through 5309); 3 
muscle groups for the foot and leg 
(diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and 
thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 
5323).

(c)  There will be no rating assigned for 
muscle groups which act upon an ankylosed 
joint, with the following exceptions:  
(1)  In the case of an ankylosed knee, if 
muscle group XIII is disabled, it will be 
rated, but at the next lower level than 
that which would otherwise be assigned.  
(2)  In the case of an ankylosed 
shoulder, if muscle groups I and II are 
severely disabled, the evaluation of the 
shoulder joint under diagnostic code 5200 
will be elevated to the level for 
unfavorable ankylosis, if not already 
assigned, but the muscle groups 
themselves will not be rated.

(d)  The combined evaluation of muscle 
groups acting upon a single unankylosed 
joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, 
except in the case of muscle groups I and 
II acting upon the shoulder.

(e)  For compensable muscle group 
injuries which are in the same anatomical 
region but do not act on the same joint, 
the evaluation for the most severely 
injured muscle group will be increased by 
one level and used as the combined 
evaluation for the affected muscle 
groups.

(f)  For muscle group injuries in 
different anatomical regions which do not 
act upon ankylosed joints, each muscle 
group injury shall be separately rated 
and the ratings combined under the 
provisions of 38 C.F.R. § 4.25.

More specifically to the issue before the Board, Diagnostic 
Code 5309 contemplates a rating for impairment of forearm 
muscles that act in strong grasping movements and are 
supplemented by intrinsic muscles in delicate manipulative 
movements.  38 C.F.R. Part 4 (2004).  A Note to Diagnostic 
Code 5309 indicates that the hand is so compact a structure 
that such muscle injury to Muscle Group IX is to be rated on 
the basis of limitation of motion, with a minimum 10 percent 
rating.  38 C.F.R. § 4.73 (2004).

38 C.F.R. Diagnostic Codes 5216-5227 (2004) rate ankylosis 
and limitation of motion of single digits and combinations of 
digits.  When classifying the severity of ankylosis and 
limitation of motion of single digits and combinations of 
digits under 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5227, 
the following rules will be observed:  (1) ankylosis of both 
the metacarpophalangeal and proximal interphalangeal joints, 
with either joint in extension or in extreme flexion, will be 
rated as amputation; (2) ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis; (3) With only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 cms.) of the median transverse fold of 
the palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable; and (4) with the thumb, the 
carpometacarpal joint is to be regarded as comparable to the 
metacarpophalangeal joint of other digits.

Extremely unfavorable ankylosis of the fingers, all joints in 
extension or in extreme flexion, or with rotation and 
angulation of bones, will be rated as amputation.

The ratings for Diagnostic Codes 5216 through 5219 apply to 
unfavorable ankylosis or limited motion preventing flexion of 
tips to within 2 inches (5.1 cms.) of the median transverse 
fold of the palm. 38 C.F.R. Part 4 (2004).  The ratings for 
codes 5220 through 5223 apply to favorable ankylosis or 
limited motion permitting flexion of the tips to within 2 
inches (5.1 cms.) of the transverse fold of the palm.  Id.  
Limitation of motion of less than 1 inch (2.5 cms.) in either 
direction is not considered disabling.  Combinations of 
finger amputations at various levels, or of finger 
amputations with ankylosis or limitation of motion of the 
fingers will be rated on the basis of the grade of 
disability, i.e., amputation, unfavorable ankylosis, or 
favorable ankylosis, most representative of the levels or 
combinations. With an even number of fingers involved, and 
adjacent grades of disability, select the higher of the two 
grades.  38 C.F.R. Part 4 (2004).  

Under 38 C.F.R. Part 4, Diagnostic Code 5219 (2004), 
unfavorable ankylosis of two digits of one hand, a 20 percent 
evaluation is warranted for unfavorable ankylosis of the 
(minor) ring and little finger.  Pursuant to 38 C.F.R. Part 
4, Diagnostic Code 5223 (2004), favorable ankylosis of two 
digits of one hand, favorable ankylosis of the ring and 
little finger warrants a 10 percent evaluation for the minor 
or major hand.  Ankylosis of any finger other than the thumb, 
index finger, or middle finger is not compensable, unless 
such ankylosis is extremely unfavorable.  38 C.F.R. Part 4, 
Diagnostic Code 5227 (2004).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2004).  However, where a veteran 
is in receipt of the highest schedular evaluation for 
limitation of motion, and a higher evaluation requires 
ankylosis, the provisions of 38 C.F.R. §§ 4.40, 4.45 (2004) 
are not for application.  Johnston v. Brown, 10 Vet. App. 80, 
84-85 (1997).

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Under 
Diagnostic Code 5227, favorable or unfavorable ankylosis of 
the little finger of either hand warrants a noncompensable 
evaluation.  Ankylosis is considered to be favorable when the 
ankylosis does not prevent flexion of the tip of the finger 
to within 2 inches (5.1 cm.) of the median transverse fold of 
the palm.  It is unfavorable when it precludes such motion.  
A note to Diagnostic Code 5227 indicates that in cases 
involving extremely unfavorable ankylosis, the condition will 
be evaluated as amputation under Diagnostic Codes 5152 
through 5156.  See 38 C.F.R. Part 4, Diagnostic Code 5227 
(2004).  

The record reflects that the veteran underwent a VA 
examination of the hand in May 1996.  Before the examination, 
the veteran complained of pain in the right hand.  Upon 
examination, the physician found that the veteran had a full 
range of motion of the right wrist and fingers.  A healed 
scar over the metacarpophalangeal (MP) joint of the right 
middle finger was reported.  However, the scar was faint and 
linear in appearance.  Although there was some swelling of 
the second and third MP joints, tenderness was not found.  
Functional defects of the hand were not found and the 
veteran's right hand strength was reported as diminished.  
Degenerative changes were reported.  

A VA neurological examination was accomplished in January 
1999.  The examiner reported that there was nerve involvement 
of the right extremity.  However, he attributed the 
neurological symptoms to a neck injury, not to the service-
connected right hand disorder.  A specific examination of the 
hand was also completed.  As he had in the past, the veteran 
complained of pain radiating from the hand up to his right 
extremity.  

Physical examination of the hand demonstrated no synovitis, 
swelling, erythema, or gross deformities.  Atrophy of the 
hand or wrist was not observed.  Nevertheless, the doctor did 
report that there was decreased hand strength although the 
hand, fingers, and wrist all had a full range of motion.  
With respect to the scar on the finger, the examiner stated 
that it was one centimeter in length and it was well-healed.  
Upon completion of the examination, the doctor stated that 
the veteran's symptoms and manifestations associated with the 
service-connected disability were minimal.  

Another examination was performed in April 2003.  Again 
atrophy and swelling was not found or reported.  Tenderness 
was noted with respect to the MCP joint of the third finger 
of the hand.  The veteran was able to make a fist although 
grip strength of the right hand was noticeably less of the 
left hand.  While the veteran complained of pain, the 
examiner diagnosed the veteran as only having minimal 
degenerative changes of the first MP joints of the right hand 
with no other significant abnormal findings.  The examiner 
added that the veteran's right hand disability did not 
preclude the veteran from obtaining or maintaining gainful 
employment.  

As reported above, the veteran stated that he had been 
receiving medical treatment for various disabilities from his 
local VA medical center.  The examination records from 1995 
to 2003 do show that the veteran has sought treatment.  
However, he has not obtained treatment for his service-
connected right hand disability.  The record also contains 
private medical records.  These records are similar to the VA 
medical treatment records in that they do not show specific 
treatment for the right hand disability.  

Also of record is a decision from the Social Security 
Administration (SSA).  In that decision, the SSA awarded SSA 
benefits because it determined that the veteran was precluded 
from gainful employment.  However, these records mainly 
attribute the veteran's unemployability to his nonservice-
connected ankle disability.

In October 2003, the veteran, accompanied by his accredited 
representative, presented testimony at a hearing on appeal 
before the undersigned Veterans Law Judge.  On that occasion, 
the veteran testified that he had partial lost of use of his 
right hand and arm due to arthritic symptoms and radiating 
pain.  He detailed activities that he is unable to perform 
because of his service-connected disability.  The veteran 
further pointed out that he was taking pain medication on a 
regular basis and that the pain had increased in severity.  
The veteran testified as he had previously at an RO hearing 
in 1997, that he is unable the maintain gainful employment 
due to his service-connected right hand disability.   

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  It is 
the conclusion of the Board that the evidence does not 
support an evaluation in excess of the currently assigned 10 
percent rating.  Although the veteran has complained of pain 
of the right hand, and the medical evidence has indicated 
that there is mild degenerative changes of the hand, along 
with reduced strength, the veteran has not lost his range of 
motion of the fingers, hand, or wrist.  Ankylosis of the 
fingers, hand, or wrist has not been diagnosed.  

The medical evidence has repeatedly shown that the scar on 
the finger as being well-healed although somewhat tender.  
The scar is not ulcerated and it has not caused any type of 
functional impairment of the hand.  Moreover, while the 
veteran has complained of neurological symptomatology 
involving the hand, medical experts have not substantiated 
the veteran's assertions.  Instead, it has been suggested 
that these symptoms have been caused by a neck injury, not an 
injury to the hand.  Additionally, evidence has not presented 
that would indicate that there is functional loss of use of 
the hand.

Accordingly, the Board finds that the evidence does not 
support an evaluation in excess of 10 percent.  Hence, the 
veteran's claim is denied.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2004) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) (2004) only where circumstances 
are presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his right hand 
disorder and there is no indication that it causes a marked 
interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  VAOPGCPREC 6-96 (1996).

The Board has considered the applicability of the benefit-of-
the- doubt doctrine.  However, as there was no approximate 
balance of positive and negative evidence of record, 
reasonable doubt could not be resolved in the veteran's 
favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Individual Unemployability

The veteran has also requested a total disability evaluation 
based on individual unemployability due to his service-
connected disability (TDIU).  The veteran sole service-
connected disability is his right hand disorder, which has 
been rated 10 percent disabling.  He has no other service-
connected disorders even noncompensably rated.  The veteran 
contends that he is unable to maintain substantially gainful 
employment as a result of his right hand disorder.  

Total disability is considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) 
(2004).  Total ratings are authorized for any disability or 
combination of disabilities for which the rating schedule 
prescribes a 100 percent evaluation or, with less disability 
where the requirements of 38 C.F.R. § 4.16 (2004) are met.  
See 38 C.F.R. § 3.340(a)(2) (2004). 

Total disability ratings for compensation may be assigned if 
the schedular rating is less than total and the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that 
if there is only one such disability, such disability shall 
be ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (2004).  Rating boards should submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a).  
38 C.F.R. § 4.16(b) (2004).

If a total disability rating is based on a disability or 
combination of disabilities for which the Rating Schedule 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341(a) (2004).

The veteran does not meet the schedular requirements for a 
total disability rating based on individual unemployability.  
The veteran has been granted service connection for only one 
disability, and that has not been assigned a rating of 60 
percent or greater.  The record reflects that the veteran has 
completed high school and he has experience at fighting fires 
- a job that he held for 26 years.  He has not received 
vocational rehabilitation training through the VA. 

The veteran maintains that the manifestations and symptoms 
produced over the years by his right hand disability prevent 
him from obtaining and maintaining gainful employment.  
Nevertheless, the VA medical records do not support the 
veteran's assertions.  More importantly, the last VA 
examination that was performed on the veteran, in April 2003 
and amended in April 2004, the examiner specifically stated 
that the veteran's inability to obtain and maintain gainful 
employment was not due to the service-connected right hand 
disability.  

Consequently, it is the Board's opinion that the veteran's 
service-connected disability is not sufficient to produce the 
veteran's unemployability.  The preponderance of the evidence 
is against the veteran's claim for a TDIU and the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).  Accordingly, the veteran's claim for 
a TDIU must be denied.

The RO has not submitted the veteran's case to the Director 
of the Compensation and Pension Service for consideration of 
an extraschedular evaluation.  In this case, the evidence 
does not require such submission.  A clear preponderance of 
the evidence is against a finding that the veteran is unable 
to follow a substantially gainful occupation by reason of his 
service connected disabilities.  See 38 C.F.R. § 4.16(b) 
(2004). 

A review of the medical evidence shows that the veteran 
clearly experiences some employment-related limitation as a 
result of his service-connected disability.  However, the 
disability rating assigned to the veteran compensate him for 
the average impairment of earning capacity.  Therefore, 
pursuant to 38 C.F.R. § 4.16 (2004), a TDIU is not warranted, 
and the veteran's claim is denied.


ORDER

A disability evaluation in excess of 10 percent for a right 
hand disability is denied. 

A TDIU due to the veteran's service-connected disability is 
denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


